Citation Nr: 1447208	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  07-33 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's service connection claim for right finger disorders, and if so whether service connection is warranted.  

2.  Entitlement to service connection for scars on the chest.  

3.  Entitlement to a higher initial rating for a right ankle disorder, currently rated as 10 percent disabling.  

4.  Entitlement to a higher initial rating for a left ankle disorder, currently rated as 20 percent disabling.  

5.  Entitlement to a compensable initial rating for scars on the left upper arm.  

6.  Entitlement to a higher initial rating for a major depressive disorder, currently rated as 30 percent disabling.  

7.  Entitlement to a higher initial rating for a lumbosacral spine disorder, currently rated as 10 percent disabling.  

8.  Entitlement to a higher initial rating for right leg sciatica, currently rated as 10 percent disabling.  

9.  Entitlement to an increased rating for left knee medial meniscus tear with arthritis, currently rated as 10 percent disabling.  

10.  Entitlement to an increased rating for right knee instability, currently rated as 20 percent disabling.  

11.  Entitlement to an increased rating for right knee arthritis, currently rated as 10 percent disabling.  

12.  Entitlement to a compensable rating for a right knee scar.  

13.  The propriety of the reduction of the Veteran's disability rating for service-connected right knee scar from 10 to 0 percent, effective July 1, 2007.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1988 to November 1992. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2013, the Veteran testified in support of his claims during a personal hearing before the RO.  In October 2013, the Veteran testified before the Board in a hearing convened at the RO.  Transcripts of each hearing have been reviewed and are included in the record.  

The record in this matter consists of paper and electronic claims files.  Relevant documentary evidence has been added to the record since the August 2012 Supplemental Statement of the Case (SSOC).  The evidence has been considered pursuant to the Veteran's October 2013 waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  38 C.F.R. §§ 19.31, 20.1304 (2013).

The Veteran was represented by attorney David L. Huffman, to include at his hearing before the undersigned.  Since that time, VA has cancelled Mr. Huffman's authorization to assist claimants in the preparation, presentation, and prosecution of claims for VA benefits.  The Veteran was notified of this in September 2014; in response, the Veteran notified the Board that he wished to represent himself.  

In the decision below, the Board will decide the claim to reopen service connection for right finger disorders, the underlying service connection claim, and the service connection claim for scars on the right chest.  The claims for higher disability ratings are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


In statements of record, to include his testimony before the Board, the Veteran expressed an interest in claiming service connection for sciatica into his left leg.  This issue has not been adjudicated by the AOJ.  As the Board does not have jurisdiction over the issue, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  By rating decision dated in September 2005, service connection was denied for right finger disorders.  The Veteran did not appeal. 

2.  Evidence received since September 2005 relates to an unestablished fact necessary to substantiate the claim for service connection for right finger disorders, and raises a reasonable possibility of substantiating the claim. 

3.  The evidence is in equipoise as to whether the Veteran's right finger disorders are related to service. 

4.  The evidence is in equipoise as to whether a scar on the right side of the Veteran's chest is related to service.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision denying service connection for a disability of the right fingers is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2006). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a disability of the right fingers.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3.  Resolving all doubt in favor of the Veteran, a disability of the right fingers was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).
4.  Resolving all doubt in favor of the Veteran, a scar on the right side of his chest was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Veteran contends that he incurred right finger disabilities during service.  His original claim to service connection in October 2004 was denied in September 2005.  The Veteran did not appeal the September 2005 rating decision.  The decision is a prior final denial of the claim.  In that decision, the RO considered the Veteran's assertion that he experiences pain in his right hand as the result of finger disabilities he incurred during service, considered service treatment records (STRs) which indicate injuries to fingers on the right hand, and considered VA treatment records dated in the early 2000s, which evidence swelling in the right hand, and degenerative changes in the 3rd right PIP joint.   

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

On September 16, 2005, the Veteran was advised of the decision and of his appellate rights.  In January 2006, the Veteran filed a claim to reopen his claim to service connection, attaching lay evidence that reinforced his assertion that he experiences pain in his right fingers.  However, the Veteran did not respond with a NOD or a substantive appeal within one year of the September 2005 rating decision.  Indeed, no new and material evidence pertaining to his original claim was added to the record prior to September 16, 2006.  See 38 C.F.R. § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  Therefore, the September 16, 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302, 20.1103.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the September 2005 rating decision, additional evidence has been submitted into the record to include, VA treatment records evidencing treatment for degenerative changes in the right hand, VA treatment records noting surgery on the right hand (i.e., tenodesis/reconstruction/capsoludesis of the right long and ring finger PIP joints), additional lay statements from the Veteran arguing that he injured his right fingers during service, and a November 2013 private medical opinion which states that the Veteran's right finger disorders as likely as not relate to service.  

The evidence received since the prior final denial in September 2005 is new in that it was not previously of record.  Further, the Board finds certain of the new evidence to be material as well.  Specifically, the private medical statement linking the Veteran's right finger disorders to the documented injury during service is material because it offers additional evidence regarding the way in which the Veteran contends that he developed his current disorder.  The medical opinion addresses the previously unestablished element of a nexus between service and current disability.  38 C.F.R. § 3.303.  At a minimum, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the credibility of the private physician's November 2013 opinion, the new evidence tends to prove a previously unestablished fact (i.e., medical nexus) necessary to substantiate the underlying claim of service connection for right finger disabilities.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim, particularly in light of the documented injury to the right hand during service.  Accordingly, the claim of entitlement to service connection for right finger disorders is reopened.  

The Claims to Service Connection

The Veteran claims service connection for the right finger disorders addressed above, and for a scar to his chest which he claims to have incurred as the result of a stabbing during active duty.  Again, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

The Board will address each claim separately below.  

	Right Finger Disabilities

The record establishes that the Veteran had an injury to his right fingers during service, has a current right finger disability, and that the two are related.  
First, the Veteran's STRs dated in October 1990 indicate that the Veteran sought medical treatment for an injury to the right hand incurred while playing basketball.  The STR noted swelling and tenderness over the 5th PIP joint, while an October 1990 x-ray report found no fracture but indicated tenderness over the PIP on the right 4th finger.  

Second, VA treatment records dated from the early to late 2000s document right ring and long finger instability, document that the Veteran underwent August 2008 reconstructive surgery on the right ring and long finger PIP joints, and document continued monitoring for dislocation and joint derangement in the right hand, and degenerative changes in the right ring and long fingers.    

Third, the only medical professional who commented on the Veteran's claim found service related to the current problems.  In a November 2013 opinion, the Veteran's private physician stated that the Veteran's current right ring and long finger disorders relate directly to the hand injury during service.  The physician noted that the STRs indicated injuries to different fingers - the middle or long finger is not noted in the STRs.  Nevertheless, the physician stated that he believed the original injuries to the ring and long fingers occurred during the in-service accident.  In support, the physician theorized that the full extent of the injuries may not have been evident at the time, due to older diagnostic testing and to the pain-ameliorating effects of analgesics the Veteran was then using for symptoms associated with his service-connected knee disorders.  

In sum, record shows that the Veteran has current right finger disorders and injured his fingers during service.  Further, unchallenged medical evidence of record indicates the current problems relate directly to the service injury.  As such, service connection for right finger disorders is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Scar on the Right Chest

Similarly, the Board finds service connection warranted for a scar on the right chest.  

The Veteran maintains that he incurred a scar wound to his chest during service as the result of being stabbed.  In several lay statements of record, he has offered this explanation.  Further, a lay statement of record from his brother - who reportedly accompanied the Veteran on the night of the stabbing, and who reportedly was stabbed as well - corroborates the Veteran's story.  The record documents that the RO attempted to verify the stabbing by obtaining records from the Philadelphia Police Department, and from Temple University, the institution at which the Veteran and his brother were reportedly treated.  However, each institution replied to VA's inquiries, stating that any relevant documents would have been destroyed by the time of the inquiries.  

The Veteran is claiming service connection for a current disorder - the scar on the chest - and not for the reported stabbing.  While the Board cannot decide whether the Veteran was indeed stabbed during active duty as he claims, the Board does find that sufficient evidence shows that the Veteran entered service without a chest scar, that he departed service with a chest scar, and that he currently has a chest scar.  

First, the Veteran's October 1987 enlistment report of medical examination is negative for a scar on the chest.  Second, his September 1992 discharge report of medical examination notes a scar on the "right top of chest."  Third, the Veteran testified before the Board clearly that he continues to have the scar noted on his chest at discharge from service.  The Board recognizes that the Veteran is a lay person who is not qualified to determine complex medical issues.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He is, however, competent to attest to observable matters such as a scar.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Board will accept his testimony of the existence of the scar, even though there appears to be no recent medical evidence confirming the existence of a current scar on the right side of the chest.  Further, that scars tend to be permanent in nature supports the Veteran's lay statements.  In any event, the Board cannot find that a preponderance of the evidence is against his claim.  As such, service connection is warranted for a scar on the right upper chest.  See Gilbert, supra.  



ORDER

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for right finger disorders is granted.   

Service connection for degenerative changes to the right ring and long fingers is granted.  

Service connection for a scar on the right upper chest is granted.  


REMAND

A remand is warranted for additional medical inquiry into the claims for increased rating for knee, ankle, back, sciatica, psychiatric, and scar disorders.  The record indicates VA examination of the lower back and sciatica disorders in March 2013, of the psychiatric disorder in February 2012, and of the ankle, knee, and scar disorder on the right knee and upper arm in September 2010.  During his hearing before the undersigned, the Veteran indicated that these service-connected disabilities have worsened since his most recent VA compensation examinations.  With specific regard to the back and sciatica, the Veteran testified that he believes he has neurological pain and atrophy in both legs, which is not reflected in the 2013 examination.  He also testified that he pushed through the pain he had at the examiner's direction, and no pain was noted on the report.  The Veteran testified that his ankles crack more and are more stiff, and his knee is buckling more often and that his range of motion is more limited.  The scars on his upper arm appear to have become tender.  As the Veteran has offered evidence that his service-connected disorders have worsened since the last examinations, remand is required.

The Veteran also testified that his service-connected disabilities interfered with his employability; therefore, the issue of whether a TDIU is warranted should also be considered.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Lastly, any currently outstanding VA treatment record should be included in the claims file.    
 
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Include in the claims file any VA treatment records dated since June 2011.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

3.  Schedule the Veteran for appropriate VA compensation examinations to evaluate the nature and severity of the service-connected disabilities at issue on appeal (i.e., bilateral knee, bilateral ankle, lower spine with radiculopathy, psychiatric, and right knee and left upper arm scars).  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, to include any newly associated records obtained as a result of this Remand. 

Referable to the lower back, the examiner must comment as to the presence or absence of atrophy in the legs, as well as all neurological manifestations.

Each examiner is asked to obtain information regarding the Veteran's education and work history, and to provide a report addressing the current state of the Veteran's service-connected disorders, to specifically include the functional impairment caused that would interfere with sitting, standing, lifting, etc.

4.  Then readjudicate the claims on appeal - to include the claim to a TDIU, and the issue regarding whether the reduction in rating from 10 to 0 percent for the right knee scar was proper.  All evidence of record including any evidence added pursuant to this Remand should be considered.  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


